UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 81109447 Jacob Internet Fund Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 507 Paseo de la Playa Redondo Beach, CA 90277 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 507 Paseo de la Playa Redondo Beach, CA 90277 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 421-4943 Date of fiscal year end: August 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund:(1) Jacob Internet Fund Period: July 1, 2006 to June 30, 2007 Company Name Meeting Date CUSIP(2) Ticker (2) INTERWOVEN 7/12/06 46114T508 IWOV Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) THQ 7/20/06 872443403 THQI Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 For For 2. APPROVE LONG-TERM INCENTIVE PLAN. Issuer For For 3. APPROVE EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ELECTRONIC ARTS 7/27/06 285512109 ERTS Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. APPROVE STOCK OPTION EXCHANGE PROGRAM. Issuer For For 3. AMENDMENT TO 2 Issuer For For 4. AMENDMENT TO 2 Issuer PLAN. For For 5. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) ONYX SOFTWARE 8/01/06 683402200 ONXS Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) Against For 1. APPROVAL OF AGREEMENT AND PLAN OF MERGER Issuer AMONG M2M HOLDINGS, ORION ACQUISITION, AND ONYX. Against For 2. ACT UPON OTHER MATTERS BROUGHT BEFORE SPECIAL Issuer MEETING, INCLUDING PROPOSAL TO POSTPONE OR ADJOURN UNTIL LATER DATE IF THERE ARE NOT SUFFICIENT VOTES FOR PROPOSAL ABOVE. Company Name Meeting Date CUSIP(2) Ticker (2) 51 JOB 7/28/06 316827104 JOBS Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For For 1. AMEND STOCK PLAN TO INCREASE NUMBER OF COMMON Issuer SHARES. For For 2. DIRECTOR Issuer For For 3. DIRECTOR Issuer For For 4. DIRECTOR Issuer For For 5. DIRECTOR Issuer For For 6. DIRECTOR Issuer Company Name Meeting Date CUSIP(2) Ticker (2) WEBMETHODS 8/29/06 94768C108 WEBM Vote(3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVE OMNIBUS STOCK INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) DELTATHREE 9/8/06 24783N102 DDDC Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 For For 2. ADOPT NON-EMPLOYEE DIRECTOR STOCK PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NAPSTER 9/21/06 630797108 NAPS Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ALVARION 9/12/06 M0861T100 ALVR Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RE-ELECT PROF. AMIT EXTERNAL DIRECTOR. Issuer For For 3. APPROVE OPTION GRANT TO DIRECTORS. Issuer For For 4. APPROVE CHAIRMAN'S COMPENSATION. Issuer For For 5A. APPROVE CEO'S ANNUAL COMPENSATION. Issuer For For 5B. APPROVE CEO'S ANNUAL BONUS PLAN. Issuer For For 6. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) AIRSPAN 9/25/06 00950H102 AIRN Vote (3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For For 1. APPROVE ISSUANCE AND SALE OF SERIES B PREFERRED Issuer STOCK TO OAK INVESTMENT PARTNERS. Company Name Meeting Date CUSIP(2) Ticker (2) SUN MICROSYSTEMS 11/2/06 866810104 SUNW Vote(3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVE EXECUTIVE OFFICER PERFORMANCE-BASED Issuer BONUS PLAN. Against Against 4. PROPOSAL REGARDING LEADERSHIP DEVELOPMENT AND Security Holder COMPENSATION COMMITTEE. Company Name Meeting Date CUSIP(2) Ticker (2) OPENWAVE 1/17/07 683718308 OPWV Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer Against Director 1 Director 2 For For 2. APPROVE STOCK INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) OPENWAVE 1/17/07 683718308 OPWV Vote (3) MRV(4) Proposal (5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Security Holder For Director 1 Director 2 For For 2. APPROVE STOCK INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) DIGITAL INSIGHT 2/6/07 25385P106 DGIN Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For For 1. TO CONSIDER AND VOTE UPON A MERGER BY INTUIT INC., Issuer DURANGO ACQUISITION CORP., AND DIGITAL INSIGHT. For For 2. TO ADJOURN THE MEETING, IF NECESSARY, TO SOLICIT Issuer ADDITIONAL PROXIES TO VOTE IN FAVOR OF MERGER. Company Name Meeting Date CUSIP(2) Ticker (2) TD AMERITRADE 2/27/07 87236Y108 AMTD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. For For 3. APPROVAL OF DIRECTORS INCENTIVE PLAN. Issuer For For 4. APPROVAL OF MANAGEMENT INCENTIVE PLAN. Issuer For For 5. VOTE, IN ITS DISCRETION, UPON OTHER BUSINESS THAT Issuer MAY COME BEFORE THE MEETING OR ANY POSTPONEMENT OR ADJOURNMENT THEREOF. Company Name Meeting Date CUSIP(2) Ticker (2) ADOBE 4/5/07 00724F101 ADBE Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF Issuer EQUITY INCENTIVE PLAN. Against Against 3. STOCKHOLDER PROPOSAL. Security Holder For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) MACROVISION 4/26/07 555904101 MVSN Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AKAMAI 5/15/07 00971T101 AKAM Vote(3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE 5/10/07 38259P508 GOOG Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVE AMENDMENT OF STOCK PLAN TO INCREASE Issuer NUMBER OF AUTHORIZED SHARES. For For 4. APPROVE EXECUTIVE BONUS PLAN. Issuer Against Against 5. REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO Security Holder HELP PROTECT FREEDOM OF ACCESS TO INTERNET. Company Name Meeting Date CUSIP(2) Ticker (2) SANDISK 5/24/07 80004C101 SNDK Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 3. PROPOSAL REGARDING PERFORMANCE-VESTING Security Holder SHARES. Company Name Meeting Date CUSIP(2) Ticker (2) INFOSPACE 5/31/07 45678T201 INSP Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) DIGITAL RIVER 5/31/07 25388B104 DRIV Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. APPROVE EQUITY INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) THESTREET.COM 5/24/07 88368Q103 TSCM Vote(3) MRV(4) Proposal (5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. APPROVE PERFORMANCE INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) CTRIP 6/15/07 22943F100 CTRP Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For For 1. DISTRIBUTION OF 30% OF COMPANY'S NET INCOME TO Issuer SHAREHOLDERS. For For 2. COMPANY'S 2 Issuer Company Name Meeting Date CUSIP(2) Ticker (2) E TRADE 5/23/07 269246104 ETFC Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) APPLE 5/10/07 037833100 AAPL Vote(3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. APPROVE AMENDMENTS TO EMPLOYEE STOCK PLAN. Issuer For For 3. APPROVE AMENDMENTS TO EMPLOYEE STOCK Issuer PURCHASE PLAN. For For 4. APPROVE AMENDMENTS TO DIRECTORS STOCK OPTION Issuer PLAN. For For 5. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 6. CONSIDER SHAREHOLDER PROPOSAL "OPTION DATING Security Holder POLICY." Against Against 7. CONSIDER SHAREHOLDER PROPOSAL "PAY FOR Security Holder PERFORMANCE STANDARD." Against Against 8. CONSIDER SHAREHOLDER PROPOSAL "ENVIRONMENTAL Security Holder REPORT." Against Against 9. CONSIDER SHAREHOLDER PROPOSAL "EQUITY Security Holder RETENTION POLICY." Against Against 10. CONSIDER SHAREHOLDER PROPOSAL "ELECTRONIC Security Holder WASTE TAKE BACK AND RECYCLING." Against Against 11. CONSIDER SHAREHOLDER PROPOSAL "ADVISORY VOTE Security Holder ON COMPENSATION." Company Name Meeting Date CUSIP(2) Ticker (2) SUMTOTAL 6/8/07 866615107 SUMT Vote(3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AIRSPAN 5/30/07 00950H102 AIRN Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) SOHU 6/8/07 83408W103 SOHU Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) JUPITERMEDIA 6/4/07 48207D101 JUPM Vote(3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) MOVE 6/14/07 62458M108 6/14/07 Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Company Name Meeting Date CUSIP(2) Ticker (2) MONSTER 5/30/07 611742107 MNST Vote (3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) EBAY 6/14/07 278642103 EBAY Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. AMENDMENT TO 1 Issuer For For 3. AMENDMENT TO 1 Issuer PLAN. For For 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) YAHOO 6/12/07 984332106 YHOO Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. AMENDMENTS TO AMENDED AND RESTATED 1995 STOCK Issuer PLAN. For For 3. AMENDMENT TO AMENDED AND RESTATED 1996 Issuer EMPLOYEE STOCK PURCHASE PLAN. For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 5. PROPOSAL REGARDING PAY-FOR-SUPERIOR Security Holder PERFORMANCE. Against Against 6. PROPOSAL REGARDING INTERNET CENSORSHIP. Security Holder Against Against 7. PROSPOSAL REGARDING BOARD COMMITTEE ON HUMAN Security Holder RIGHTS. Company Name Meeting Date CUSIP(2) Ticker (2) INFOSPACE 5/31/07 45678T201 INSP Vote (3) MRV(4) Proposal (5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) CTRIP.COM 6/15/07 22943F100 CTRP Vote (3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For For 1. DISTRIBUTION OF 30% OF COMPANY'S NET INCOME FOR Issuer 2007 TO SHAREHOLDERS. For For 2. COMPANY'S 2 Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AUTOBYTEL 6/22/07 05275N106 ABTL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. APPROVAL OF AMENDMENT TO EMPLOYEE STOCK Issuer PURCHASE PLAN. Company Name Meeting Date CUSIP(2) Ticker (2) CNET 6/22/07 12613R104 CNET Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Company Name Meeting Date CUSIP(2) Ticker (2) SINA 6/29/07 G81477104 SINA Vote(3) MRV(4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. For For 3. APPROVE 2 Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ALVARION 7/11/07 M0861T100 ALVR Vote (3) MRV (4) Proposal(5) Proposed by Issuer or Security Holder(6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RE-ELECTION OF EXTERNAL DIRECTOR. Issuer For For 3A. APPROVE MONTHLY COMPENSATION FOR CEO AND Issuer PRESIDENT. For For 3B. APPROVE OPTION GRANT TO CEO AND PRESIDENT. Issuer For For 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT Issuer AUDITORS. Company Name Meeting Date CUSIP(2) Ticker (2) AGILE 7/12/07 00846X105 AGIL Vote(3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. ADOPT MERGER AMONG ORACLE, AQUA ACQUISITION Issuer CORP., AND AGILE. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Jacob Internet Fund By (Signature and Title) /s/ Ryan I. Jacob Ryan I. Jacob President Date 07/18/07
